        Case 1:20-cr-00195-JLS-JJM Document 19 Filed 04/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                     Plaintiff
                                                     NOTICE OF MOTION

v.

                                                        Case No: 20-cr-00195(JLS)(JJM)
DAVID RUBEL,
                                     Defendants.

      S IRS:
                PLEASE TAKE NOTICE that upon the annexed affidavit Herbert L. Greenman,
Esq., the undersigned moves this Court for an Order extending the time within which the defense
must file motions for reasons set forth in the affidavit annexed hereto and made a part hereof
together with such other and further relief as to this Court may deem just and proper.
DATED: Buffalo, New York
       April 19, 2021                                Respectfully submitted,

                                                            /s/Herbert L. Greenman

                                                            HERBERT L. GREENMAN,ESQ.
                                                            LIPSITZ GREEN SCIME
                                                            CAMBRIA,LLP
                                                            Counsel for Defendant
                                                            DAVID RUBEL
                                                           42 Delaware Avenue
                                                            Buffalo, New York 14202
                                                           (716)849-1333
                                                            hgreenman@Iglaw.com




                                                    1
      4103219, 1,067915.0001
 Case 1:20-cr-00195-JLS-JJM Document 19 Filed 04/19/21 Page 2 of 4




TO:       LAURA HIGGINS,ESQ.
          ASSISTANT UNITED STATES ATTORNEY
          138 Delaware Ave.
          Buffalo, NY 14202




4103219, 1, 067915.0001
       Case 1:20-cr-00195-JLS-JJM Document 19 Filed 04/19/21 Page 3 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                     Plaintiff,
                                                                    AFFIDAVIT
               v.                                             Case #20-cr-00195(JLS)(JJM)


DAVID RUBEL
                              Defendants.

STATE OF NEW YORK                    )
COUNTY OF ERIE                       SS:
CITY OF BUFFALO                      )

     HERBERT L. GREENMAN,Esq. being duly sworn deposes and says:

            1. I am an attorney for the defendant David Rubel.

           2. By order of United States Magistrate Judge Jeremiah J. McCarthy motions are

scheduled to be filed by April 19,2021.

           3. The government has tendered a Plea Agreement to the defense. The defense is

continuing to work toward a Plea disposition.

           4. Recently, an Assistant United States Attorney was added to the government

attorney list because the previous Assistant United States Attorney is on assignment outside of

the district. Therefore, we need some additional time to attempt to resolve this case.

           5. Assistant United States Laura Higgins has no objection to this request.

           6. The parties agree that the speedy trial time should be excluded on the basis that

the interest of the defendant and the community in a speedy disposition of this case is

outweighed by this request.


     4103219,1,067915.0001
      Case 1:20-cr-00195-JLS-JJM Document 19 Filed 04/19/21 Page 4 of 4




            WHEREFORE,your deponent prays that this Court issue an Order accordingly.

DATED: April 19, 2021
       Buffalo, New York
                                               Respectfully submitted,

                                               /s/Herbert L. Greenman

                                               HERBERT L. GREENMAN,ESQ.
                                               LIPSITZ GREEN SCIME CAMBRIA,LLP
                                               42 Delaware Avenue,Suite 300
                                               Buffalo, NY 14202
                                               Phone(716)849-1333
                                               Fax(716)855-1580
                                               hgreenman@lglaw.com
     Sworn to before me this 19th day
     Of April, 2021

     is/Elizabeth M. Jagord-Ward

     Notary Public, State of New York
     Qualified in Erie County
     My Commission Expires October 31,2022




                                               I
     4103219, 1, 067915.0001
